Citation Nr: 1042508	
Decision Date: 11/12/10    Archive Date: 11/24/10

DOCKET NO.  07-06 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a cardiovascular 
disease, including cardiomyopathy.

2.  Entitlement to service connection for right knee disability, 
including degenerative joint disease.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Young


INTRODUCTION

The Veteran has had periods of active duty for training and 
inactive duty for training with reserve units, including a period 
of active duty for training from January 1984 to April 1984; he 
served on active duty from January 2003 to August 2004 with an 
Army Reserve component.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  In February 2008, the Veteran testified 
before a decision review officer at the RO.  A copy of the 
hearing transcript is associated with the claims folder and has 
been reviewed.  In his Substantive Appeal (VA Form-9), the 
Veteran requested a Board hearing; however, he withdrew such 
request in February 2009.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

In its April 2006 rating decision the RO denied the Veteran's 
claims for service connection for cardiovascular disease and a 
right knee disability on grounds that such disorders existed 
prior to the Veteran's active duty service and were not 
permanently aggravated by service.  A June 2005 medical report by 
The Heart Group indicated that the Veteran had a history of heart 
failure, which was documented by echocardiogram (ECG) dating back 
at least to 2002.  It was noted that apparently the Veteran at 
that time underwent a physical examination as part of his 
military training, and an ECG obtained revealed a left 
ventricular (LV) ejection fraction (EF) of approximately 30 
percent.  The RO noted that this was during the Veteran's 
inactive Reserve service and not during his active duty service.  
The Veteran's military records show he had marked sinus 
bradycardia and an abnormal ECG in November 1999; there is no 
record of a June 2002 ECG.  In a March 2003 report, sinus 
bradycardia and otherwise normal ECG was indicated.  The 
conclusion drawn from test results reported in a December 2004 
progress note is that the Veteran had a LV dilated with global 
hypokinesia, with an estimated EF of 30 percent, mild mitral 
regurgitation and moderate tricuspid regurgitation, and no 
significant change from echocardiogram of June 2002.  In June 
2005 the Veteran was profiled for congestive heart failure with 
dilated cardiomyopathy.  The profiling officer noted that 
"Soldier does not meet retention standards per AR 40-501, 3-21h 
Cardiomyopathy with Congestive Heart Failure.  Recommend PEB."

The Veteran asserts that he currently has a heart disorder for 
which he is being treated, which had its initial onset in service 
in 2003.  See Hearing Transcript, pp. 1-2.  The Veteran has not 
been provided a VA examination regarding the nature and etiology 
of his cardiac disability.  There is no competent medical opinion 
of record which addresses the question of whether the Veteran has 
a current cardiac disability related to military service.  Thus, 
the medical evidence of record is inadequate to make a final 
decision on the merits of the case, and a remand is necessary to 
obtain a medical opinion as to whether the Veteran currently has 
a cardiac disability related to or aggravated by his military 
service.  See 38 C.F.R. § 3.159.

As noted earlier, the RO denied the Veteran's claim for a right 
knee disability on grounds that the disability existed prior to 
the Veteran's active duty service and was not permanently 
aggravated by service.  The Veteran, however, contends that he 
injured his right knee sometime in the 1990's during physical 
training activities during a weekend drill in the Reserves.  Of 
record is a March 1997 medical statement from the Veteran's 
private physician that indicates the Veteran had been treated for 
right knee disability.  In April 1997 the Veteran was profiled 
for degenerative joint disease of the right knee.  The Veteran 
has current complaints of right knee pain.  In a June 2008 VA 
attending emergency department note, it was noted that the 
Veteran was seen in the emergency room with complaints of right 
knee pain.  He reported that he injured his right knee in the 
military and had had intermittent problems.  He stated that he 
had pain on the medial aspect of the right knee currently, after 
bumping it a month ago when he had fallen.  Following a physical 
examination of the right knee, the impression was right knee with 
osteoarthrosis.  No medical opinion has been provided regarding 
whether there is a link between the Veteran's current right knee 
disability and service.  The absence of a medical opinion 
addressing this issue requires remand for an examination and 
medical opinion.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  An appropriate official at the RO 
should attempt to obtain the Veteran's 
entire service medical folder, including 
records of his ECG in 2002 and any knee 
injury in the 1990's, together with any 
reports periodic physical examinations 
that were done during his Reserve service.  
If it is not clear whether service records 
related to a period of active duty for 
training or inactive duty for training, an 
attempt should be made to clarify the 
Veteran's service status at the time of 
the clinical entry.  

2.  The AMC should schedule the Veteran 
for a VA examination in order to determine 
the nature and etiology of any 
cardiovascular disease.  It is imperative 
that the claims folder be made available 
to the examiner in connection with the 
examination.  Any medically indicated 
special tests should be accomplished, and 
all special test and clinical findings 
should be clearly reported.  After 
reviewing the claims folder and examining 
the Veteran, the examiner should:

a) For any cardiovascular disease found, 
determine whether it is at least as likely 
as not (a 50% or higher degree of 
probability) that it had its clinical 
onset during a period of active duty or 
active duty for training or is otherwise 
related to a period of active duty.  

b) Determine, if applicable, whether any 
pre-existing cardiovascular disease 
underwent an increase in disability during 
service, and, if so, was the increase in 
disability due to the natural progress of 
the disease.


A complete rationale must be given for any 
opinion expressed, and the foundation for 
all conclusions should be set forth.  The 
report of the examination should be 
associated with the claims folder.

3.  The AMC should schedule the Veteran 
for 
a VA examination in order to determine the 
nature and etiology of his claimed right 
knee disability.  It is imperative that 
the claims folder be made available to the 
examiner in connection with the 
examination.  Any medically indicated 
special tests should be accomplished, and 
all special test and clinical findings 
should be clearly reported.  

For any right knee disability present, 
determine whether it is at least as likely 
as not (a 50% or higher degree of 
probability) that it had its clinical 
onset during a period of active duty, 
active duty for training or inactive duty 
for training or is otherwise related to a 
period of active service.  

A complete rationale must be given for any 
opinion expressed, and the foundation for 
all conclusions should be set forth.  The 
report of the examination should be 
associated with the claims folder.

4.  After undertaking any additional 
development deemed appropriate, the AMC 
should review the entire evidentiary 
record and readjudicate the issues on 
appeal.  If any remaining benefit sought 
is not granted to the Veteran's 
satisfaction, the AMC should issue an 
appropriate supplemental statement of the 
case.  The requisite period of time for a 
response should be afforded.  Thereafter, 
the case should be returned to the Board 
for further appellate review, if otherwise 
in order.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (Court) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2010).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2010).

